Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s remarks and claim amendments filed under AFCP 2.0 on November 10, 2021 have been fully considered but are not persuasive in moving the application to allowance.  Applicant has place the limitations previous Claim 4 into Claim 1 in order to limit Claim 1 (along with cancelling Claim 3).  Since this was a properly rejected limitation previously, the claims will be entered.  As the limitations of Claim 4 were properly rejected in the Final Action of June 10, 2021, on appeal, the rejection of record will be updated to reflect movement of the limitations of previous Claim 4 into the independent claim.  Such changing of the ground of rejection under appeal would necessitated by Applicant’s entered claimed amendment when prosecution had been closed.
	Applicant’s response filed November 10, 2021 has been fully considered but is not persuasive for the same reasons as previously put for in the response to previous action and during interviews for substantially similar arguments.
	Review of the prior art of record reveals the following facts with respect to plasticizer teaching found in Yakopson (WO2011066355) and Aliani (U.S. 4,613,632).
	Yakopson does not teach or otherwise suggest the use of plasticizers in the description of the invention of WO2011066355 outside the examples put forth.  
	The examples of Yakopson specifically teach a phthalate plasticizer in them except for Working Example 1.  Yakopson does not name or otherwise teach any of the components of Working Example 1 as a plasticizer.

	Aliani teaches that vegetable and mineral oils are considered plasticizers in (Column 7 lines 10-20).
	The Examples 16-18 of Aliani are considered inventive examples of the teachings of Aliani as opposed to comparative or non-preferred examples.
	The amount of EVA in Example 16/17 is twice as much as Example 18 which also has a small amount of oil (plasticizer).  There is no example which has the amount of EVA of Example 16/17 in it and also has oil in it to gauge what to expect from using a plasticizer.  There is no example which compares the composition of Example 18 to one without a plasticizer to address what the base level of flexibility of Example 18 without plasticizer would be.
	There is no indication as to what the “poor” / “good” indicators encompass.  They could be slightly better / worse or grossly better / worse.  
	On page 6 to the beginning of page 8 of the response filed November 10, 2021, Applicant argues Yakopson is not drawn to the same problems as Applicant’s application.  Further, Applicant argues EVA of Working Example 1 does not have the EVA amount recited by Claim 1.  Finally, Applicant argues that Yakopson is drawn to using polyamide as their Working Examples predominately use polyamide.
	These arguments are not persuasive.  Applicant argues Yakopson individually when the rejection of record is made over Yakopson in view of Aliani.  The fact that there are more polyamide road marking composition disclosed is immaterial to the finding Applicant’s 
	The fact that Yakopson is not drawn to the same problems faced by the current inventors is not persuasive.  The prior art does not have to be directed to the same problem faced by Applicant for it to be valid prior art under an obviousness rejection.  Both Applicant and Yakopson, and also Aliani, are all drawn to road marking application and compositions used therein.  Therefore, if Applicant’s arguments in this section are alluding to Yakopson not being analogous art to the instant application, this argument is not persuasive.
	Applicant in the remaining portion of the response filed November 10, 2021 turns to Aliani to argue Aliani individually.  These arguments have been fully considered but are not persuasive.  
	Firstly, Applicant argues the 18.7 wt% limitation of the instant claim is not met using Aliani because Aliani prefers EVA with 11 to 16 wt% of vinyl acetate in the road marking composition (and prefers higher amounts in bookbinding compositions).  This argument is disingenuous.  As put forth above and in the rejection of record, Aliani specifically teaches the road marking compositions comprise EVA with 10 to 22 wt% of vinyl acetate.  The 11 to 16 
	Secondly, Applicant argues the results of Examples 16/17 and 18 do not suggest using no plasticizer in the road marking compositions because they lead to “worse” flexibility.  This argument continues to be non-persuasive.  Aliani actually teaches 0 to 5 wt% of the plasticizer in even the most preferred compositions for road marking. (Column 7 lines 25-40)  The 0 wt% teaching includes the road marking being free of plasticizer.  Also of note is that Examples 16/17 of Aliani are considered inventive examples rather than comparative examples.  In other words, Aliani considers the poor flexibility of these examples to be within what is considered inventive of the road marking compositions disclosed by the invention.  Examples 16/17 are compared to a conventional composition which includes plasticizer and a resin (which may not even be an EVA resin).  Aliani then states that Examples 16/17 are better than the conventional composition in all but flexibility but this can be improved by the addition of a reduced amount oil which also reduces sprayable temperature.  (Column 18, lines 10-20).  Therefore, while the use of a plasticizer shows an improvement in flexibility relative to a conventional application, the use of EVA alone (without plasticizer) shows improvement in all other tested factors over the conventional composition.  
As the “poor” / “good” labels are not defined and are at best qualitative, it is unclear how one of ordinary skill in the art would necessarily consider the lack of plasticizer giving a “poor” rating in this one set of examples is indicative of practicing the invention of Yakopson and Aliani without a plasticizer as necessarily giving a road marking that is not flexible enough for the application at hand.  In other words, Aliani does not teach how much poorer the flexibility is in these invention Examples 16 and 17 relative to the conventional composition.  It could be 
Note that Example 18 which shows the improvement in plasticizer uses half the EVA of Examples 16/17 and double the amount of binder resin (Escorez 2203).  Therefore, the comparison to Examples 16/17 is not necessarily all that great with respect to the rejection of 
	Applicant further argues with respect to Aliani on page 9 of the response that Aliani’s teachings in Examples 16-18 are to sprayable temperatures and, thus, cannot be preformed thermoplastic markings.  This argument is not persuasive.  The rejection of record is not based on Aliani’s road markings being preformed.  Yakopson’s road markings are preformed.  Yakopson already teaches a preformed marking with ~3 wt% EVA resin in it. The rejection of record is simply that more EVA resin has benefits.  It is entirely unclear how one would reach the conclusion that there is no expectation of success in combining Yakopson and Aliani because one of the examples happens to discuss a spraying temperature.  Applicant has present no evidence as to why the EVA of Aliani must be spray nor why the EVA of Aliani would not be solid, such that it would make preformed thermoplastics.  Note that Yakopson teaches the road markings can be applied by using pressure sensitive adhesive and also flame torching. (page 11 lines 20-22 of Yakopson, also again with respect to melting and softening of the marking page 14 lines 10-19).  This suggests, contrary to Applicant’s analysis, one of ordinary skill in the art is looking for an EVA that can be melted to achieve the flame torching application technique.  Applicant readily admits the EVA of Aliani can do just that.  Therefore, there is a reasonable expectation of success in the combination.  This argument is not persuasive.
Applicant’s arguments with respect to Fischer have been fully considered but are not persuasive.  Applicant argues that Fischer does not teach the Escorez 1315 as tackifying agent and the evidence provided to demonstrate it is known as a tackifying agent does not teach it as a 
For the above reasons, the rejections of record are maintained.  Applicant is strongly advised to exercise their right to appeal this decision.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1032. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Christopher M Rodd/Primary Examiner, Art Unit 1766